Citation Nr: 1531933	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  09-08 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a cholecystectomy with gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active naval service from September 1986 to November 2006.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

REMAND

Regrettably, the Board finds that additional development is required before the Veteran's claims on appeal are decided.  With regard to her claim of entitlement to service connection for a left ankle disability, the Board notes that the Veteran has reported that she has a left ankle disability that had its onset during active service.  A review of the service treatment records (STRs) shows that the Veteran was seen in medical for complaints of bilateral ankle pain in September 2003.  It was determined that the pain was a result of overuse, and she was prescribed anti-inflammatory medication and limited duty for 14 days.  At her May 2006 retirement examination, she reported left ankle pain and numbness that occurred when running.  That report was not further commented upon by the clinician who performed the Veteran's retirement examination.  A review of the post-service medical evidence of record shows that the Veteran began receiving treatment for left ankle pain as early as September 2007, within one year of her separation from active service.  At that time, she reported that her left ankle pain first started when she was training for a 10 mile run while in active service.  

In light of the documented reports of left ankle pain in service and the post-service medical evidence of record showing that the Veteran began receiving treatment for left ankle pain within one year of her separation from active service, the Board finds that she should be afforded a VA examination to determine the nature and etiology of any left ankle disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to her claim of entitlement to an increased rating for residuals of a cholecystectomy and GERD, the Board notes that a September 2013 Report of Contact reflects that the Veteran reported that the symptoms of her GERD had increased in severity.  In a July 2015 statement, the Veteran's representative reported that the Veteran's symptoms had increased in severity since her last VA examination.  Further review of the record shows that the Veteran was last afforded a VA examination for her residuals of a cholecystectomy and GERD in August 2007.  Due to the length of time since her last VA examination and the statements of record indicating that her symptoms have increased in severity since that time, the Board finds that the Veteran should be afforded a VA examination to determine the current level of severity of all impairment caused by her service-connected residuals of a cholecystectomy and GERD.

Additionally, attempts to identify and obtain outstanding VA Medical Center and private treatment records should be made before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.  Any additional treatment records identified by the Veteran should be obtained and associated with her claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  She is to be notified of unsuccessful efforts to allow her the opportunity to obtain and submit those records for VA review.

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any left ankle disability present during the pendency of this appeal.  The claims file must be made available to, and reviewed in its entirety by, the examiner.  Any indicated studies should be performed. 

Based on the examination results and review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any identified left ankle disability had its onset during active service or within one year of retirement from active service-or is otherwise etiologically related to the Veteran's active service, to include her documented reports of left ankle pain during active service.  The rationale for all opinions expressed must be provided.

3.  Also, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from her service-connected residuals of a cholecystectomy with GERD.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  In the examination report, the examiner should discuss the frequency (and severity) of all symptoms associated with the service-connected residuals of a cholecystectomy with GERD.  

4.  Confirm that the VA examination reports and opinions comport with this remand.  Undertake any other development found to be warranted.
5.  Finally, readjudicate the claims on appeal (as are listed on the title page of this Remand).  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

No action is required of the Veteran until she is notified by VA.  However, she does have an obligation to cooperate to ensure the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Her failure to help procure treatment records may impact the determination made, and her failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  She has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded prompt treatment.  The law requires that remands by the Board and the United States Court of Appeals for Veterans Claims (Court) be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

